DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance:
The prior art does not fairly teach or disclose alone or in combination the highlighted portions below.

1. A system for communication session management using smart callbacks, comprising: a brand interface server comprising at least a processor, a memory, and a first plurality of programming instructions stored in the memory and operating on the processer, wherein the first 3 programming instructions, when operating on the processor, cause the processor to: 
communicate with a callback manager; 
send data related to smart callback contracts and agents to a callback manager: receive user calls to a brand; 
create a callback request upon a user requesting a call back from a brand; 
schedule a callback time with users based on user availability and agent scheduling: and 
forward the callback request and the scheduled callback time to a callback manager; and a callback manager comprising at least a processor, a memory, and a 
store and maintain global user profiles; 
store and maintain a blockchain ledger; 
communicate with a brand interface server;
 maintain relevant agent and brand data from the brand interlace server;
execute callback requests; 
determine environmental context and user intent; 
calculate estimated wait times for callbacks; 
receive a callback request and a scheduled callback time from the brand interface server; 
create a smart callback contract, the smart callback contract comprising default data fields, 
wherein the default data fields are populated with information from at least user profiles, agent and brand data, environmental context and user intent, and estimated wait times; 
execute the smart callback contract between consumers and agents at a specified time; 
connect the two parties, when the two first and second called parties are online; and validate the smart callback contract and add the callback to the blockchain ledger. 


communicating with a callback manager; 
sending data related to smart callback contracts and agents to a callback manager;
receiving user calls to a brand;
creating a callback request upon a user requesting a call back from a brand; 
scheduling a callback time with users based on user availability and agent scheduling; 
forwarding the callback request and the scheduled callback time to a callback manager; 
storing and maintaining global user profiles;
storing and maintaining a blockchain ledger;
 communicating with a brand interface server; 
maintaining relevant agent and brand data from the brand interface server; executing callback requests; 
determining environmental context and user intent;
 calculating estimated wait times for callbacks; 
receiving a callback request and a scheduled callback time from the brand interface server; 
creating a smart callback contract, the smart callback contract comprising default data fields,
wherein the default data fields are populated with information from at least user profiles, agent and brand data, environmental context and user intent, and estimated wait times:
executing the smart callback contract between consumers and agents at a specified time; 
connecting the two parties, when the two first and second called parties are online; and 
validating the smart callback contract and adding the callback to the blockchain ledger.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to William Deane whose telephone number is 571 -
272-7484. The examiner can normally be reached on Monday - FRIDAY from 9:00 A.M.
to 5:00 P.M. If attempts to reach the examiner by telephone are unsuccessful, the
examiner's supervisor, Ahmad Matar, can be reached on 571-272-7488. The official fax
phone number for the organization where this application or proceeding is assigned
is 571 -273-8300. However, unofficial faxes can be direct to the examiners computer
at 571 273 -7484.


Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR
only. For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the
Electronic Business Center (EBC) at 866-217-9197 (toll-free).
11Mar2022
/WILLIAM J DEANE JR/Primary Examiner, Art Unit 2652